department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list ef ar legend taxpayer a amount b ira c bank d bank e date date date dear this is in response to your letter dated representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested and submitted by your authorized supplemented by letters dated 20u7zuu2z3 page __ represents that she received a distribution from ira c totaling taxpayer a age amount b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by d was due to her misunderstanding with personnel of bank d and bank e taxpayer a was married and her husband passed away on date and as beneficiary of her late husband’s ira with bank d taxpayer a established ira c with bank d on date taxpayer a decided to move amount b from ira c to bank e while at bank d indicates in an affidavit that the trying to complete a wire transfer to bank e taxpayer a bank d employee assisting her seemed inexperienced and asked colleagues for guidance to make the transfer to bank e bank d issued a cashier's check to taxpayer a for amount b instead of making the wire transfer taxpayer a did not have an ira at bank e taxpayer a accepted the cashier's check and took it to bank e on date where amount b was used to purchase a non-ira certificate of deposit instead of establishing a rollover ira taxpayer a ‘states that when she went to bank e she was not directed to the correct office in bank e to establish an ira-cd in contrast documentation from bank e states that in speaking with taxpayer a on date concerning the ira withdrawal from bank d taxpayer a was not knowledgeable in this area and proceeded to open a_trust account taxpayer a represents that amount b has not been used for any other purpose based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the cal page ‘payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any - amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted does not show any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected your ability to timely roll over amount b the information presented does not demonstrate circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_408 of the code the committee report describing legisiative intent indicates that the congress enacted the rollover provisions to allow portability between eligible plans including iras under the circumstances presented the failure to waive the 60-day requirement would not be against equity or good conscience as that term is used in sec_408 page therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this ruling is being sent to your authorized representative in accordance witha power_of_attorney on file with this office if you wish to inquire about this ruling please contact please address all correspondence to _ at sincerely yours adal pam fe employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose cc
